                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

GARY L. ABRAHAM,                            )
                                            )
                         Plaintiff,         )                     CIVIL ACTION
                                            )
v.                                          )                     No. 19-2561-KHV
                                            )
CENTRIS FEDERAL CREDIT UNION,               )
                                            )
                         Defendant.         )
____________________________________________)

                                MEMORANDUM AND ORDER

       On September 16, 2019, pro se plaintiff Gary L. Abraham filed suit against Centris Federal

Credit Union. Complaint (Doc. #1).1 As best the Court can ascertain, plaintiff alleges that

defendant engaged in predatory lending relating to various loans, and brings his claims under the

Truth in Lending Act (“TILA”), 15 U.S.C. § 1601 et seq., and the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692 et seq. On November 19, 2019, the Court transferred this case

to the District of Nebraska pursuant to a valid forum selection clause in plaintiff’s agreement with

defendant. Memorandum And Order (Doc. #34). This matter is before the Court on Plaintiff’s

Request For The Court To Reconsider (Doc. #35) filed November 20, 2019. Defendant’s deadline

to respond was December 4, 2019; it filed no response, but for reasons stated below, the Court

overrules plaintiff’s motion.

                                        Legal Standards

       A motion to reconsider must be based on (1) an intervening change in controlling law,

(2) the availability of new evidence or (3) the need to correct clear error or prevent manifest

injustice. See Coffeyville Res. Ref. & Mktg. LLC v. Liberty Surplus Ins. Corp., 748 F.Supp.2d



       1
               On October 4, 2019, plaintiff filed an Amended Complaint (Doc. #10).
1261, 1264 & n.2 (D. Kan. 2010); see also D. Kan. R. 7.3(b); Comeau v. Rupp, 810 F. Supp. 1172,

1174-75 (D. Kan. 1992). A motion to reconsider is not a second opportunity for the losing party

to make his strongest case, to rehash arguments or to dress up arguments that previously failed.

Brown v. Presbyterian Healthcare Servs., 101 F.3d 1324, 1332 (10th Cir. 1996); RTC v. Greif,

906 F. Supp. 1446, 1456 (D. Kan. 1995); Voelkel v. Gen. Motors Corp., 846 F. Supp. 1482, 1483

(D. Kan. 1994). A party’s failure to present his strongest case in the first instance does not entitle

him to a second chance in the form of a motion to reconsider. Cline v. S. Star Cent. Gas Pipeline,

Inc., 370 F.Supp.2d 1130, 1132 (D. Kan. 2005). Whether to grant a motion to reconsider is left to

the Court’s sound discretion. Brumark Corp. v. Samson Res. Corp., 57 F.3d 941, 944 (10th Cir.

1995).

                                               Analysis

         Plaintiff’s challenge to the Court’s decision centers on the scope and validity of the relevant

forum selection clause. Specifically, plaintiff argues that the forum selection clause does not

govern his claims because (1) his allegations relate to pledge and refinance loans, not a home loan

and (2) the agreement that defendant provided in its motion to transfer was fraudulent.

I.       Loan Allegations

         Plaintiff first asserts that the forum selection clause does not apply here because his claims

relate to certain pledge and refinance loans. As best the Court can ascertain, plaintiff argues that

the Court based its prior decision on the erroneous assumption that his claims related a home loan.

         Plaintiff’s explanation of the particular type of loan at issue, which his prior pleadings

failed to make clear, does not change the Court’s analysis. His claims remain within the scope of

the forum selection clause to which he agreed. On June 7, 2012, plaintiff became a member of

defendant by signing a Membership Application Account Card. By doing so, plaintiff agreed to



                                                  -2-
“the terms and conditions of the Membership and Account Agreement.” Account Card (Doc. #17-

2) filed October 21, 2019 at 4. The Account Agreement clearly states that it “covers [plaintiff’s]

rights and responsibilities concerning [his] accounts,” and that “any legal action regarding this

Agreement shall be brought in the county in which the Credit Union is located,” which is Douglas

County, Nebraska. Account Agreement (Doc. #17-2) at 5, 10. The agreement also specifies that

any “conflict regarding what you and our employees say or write will be resolved by reference to

this Agreement.” Id. at 8.

       In its prior order, the Court explained that although plaintiff’s claims are somewhat unclear,

they apparently relate to an aspect of his contract with defendant, communications regarding his

accounts and loans under those accounts. See Memorandum And Order (Doc. #34) at 3. Because

these claims relate to his agreement with defendant and communications with its employees, they

fall within the coverage of the forum selection clause. Id. Plaintiff’s clarification regarding the

particular type of loan at issue does not change this analysis. He is alleging that during their

interactions, defendant’s employees issued “false promises and documents that were not clearly

readable,” and later wrongfully took money from his account based on the alleged loans. See

Plaintiff’s Request For The Court To Reconsider (Doc. #35) at 1. The forum selection clause

governs these claims.

II.    Fraudulent Documents

       Plaintiff also asserts that even if the forum selection clause governs his claims, the clause

does not actually exist. According to plaintiff, defendant fraudulently “tamper[ed] with” the

agreement that it provided in support of its motion to transfer. Id. Specifically, not only did

defendant retroactively insert the forum selection clause into the agreement, but his signature

appearing on the attached document is not actually his – plaintiff argues that the signature is the



                                                -3-
product of white-out and a “type over signature.” Id. To prove that defendant fraudulently

tampered with the document and that the real agreement does not contain the relevant forum

selection clause, plaintiff requested one week to find and submit his agreement with defendant.

       Plaintiff has provided no evidence to support his claim that defendant’s documents are

fraudulent. Defendant and its attorney each submitted affidavits stating that their documents were

true and accurate copies of plaintiff’s Account Card and the corresponding Membership

Agreement. See Declaration Of Eli A. Rosenberg (Doc. #17-1); see also Declaration Of Ann Helm

(Doc. #17-2) filed October 21, 2019. Nearly two weeks have passed since plaintiff requested time

to submit his real agreement, and he has provided nothing to show that defendant’s documents are

fraudulent. Therefore, plaintiff has not established that the Court erred in transferring his case

pursuant to the valid forum selection clause.

       IT IS THEREFORE ORDERED that Plaintiff’s Request For The Court To Reconsider

(Doc. #35) filed November 20, 2019 is OVERRULED.

       Dated this 5th day of December, 2019 at Kansas City, Kansas.

                                                      s/ Kathryn H. Vratil
                                                      KATHRYN H. VRATIL
                                                      United States District Judge




                                                -4-
